       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

JORDAN Y.,

                           Plaintiff,

v.                                                     1:19-CV-0854
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    JEANNE MURRAY, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            MIA SANTANGELO, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 15.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 2 of 17




       A.     Factual Background

       Plaintiff was born in 1989. (T. 93.) He completed two years of college. (T. 233.)

Generally, Plaintiff’s alleged disability consists of: schizophrenia and associated

symptoms, and “pain in extremities.” (T. 232.) His alleged disability onset date is

January 1, 2013. (T. 93.) His date last insured is March 31, 2017. (T. 93.) His past

relevant work consists of debt collector and stocker. (T. 233.)

       B.     Procedural History

       On April 3, 2015, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II, and Supplemental Security Income (“SSI”) under Title XVI, of the

Social Security Act. (T. 93.) Plaintiff’s applications were initially denied, after which he

timely requested a hearing before an Administrative Law Judge (“the ALJ”). On October

30, 2017, Plaintiff appeared before the ALJ, Benjamin Chaykin. (T. 33-70.) On May 16,

2018, ALJ Chaykin issued a written decision finding Plaintiff not disabled under the

Social Security Act. (T. 9-32.) On April 26, 2019, the AC denied Plaintiff’s request for

review, rendering the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)

Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 14-28.) First, the ALJ found Plaintiff met the insured status

requirements through March 31, 2017 and Plaintiff had not engaged in substantial

gainful activity since January 1, 2013. (T. 15.) Second, the ALJ found Plaintiff had the

severe impairment of schizophrenia. (Id.) Third, the ALJ found Plaintiff did not have an

impairment that meets or medically equals one of the listed impairments located in 20



                                               2
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 3 of 17




C.F.R. Part 404, Subpart P, Appendix. 1. (T. 16.) Fourth, the ALJ found Plaintiff had

the residual functional capacity (“RFC”) to perform a full range of work at all exertional

levels, but was limited to simple, routine and repetitive tasks and limited to occasional

interaction with supervisors, coworkers, and the public. (T. 19.) Fifth, the ALJ

determined Plaintiff had no past relevant work; however, there were jobs that existed in

significant numbers in the national economy Plaintiff could perform. (T. 26-27.)

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.     Plaintiff’s Arguments

       Plaintiff makes two separate arguments in support of his motion for judgment on

the pleadings. First, Plaintiff argues the ALJ failed to properly assess treating source

opinion evidence. (Dkt. No. 12 at 13-22.) Second, and lastly, Plaintiff argues the ALJ

failed to develop the record. (Id. at 22-26.) Plaintiff also filed a reply in which he

reiterated his original arguments. (Dkt. No. 14.)

       B.     Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues the ALJ

properly developed the record. (Dkt. No. 13 at 18-23.) Second, and lastly, Defendant

argues the ALJ properly evaluated the treating psychiatrist’s opinion. (Id. at 23-31.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were


                                              3
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 4 of 17




not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],



                                             4
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 5 of 17




even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court has recognized the validity of this

sequential evaluation process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct.

2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       A.     Medical Opinion Evidence

       Plaintiff argues the ALJ failed to properly weigh the opinion of treating

psychiatrist, Hak Ko, M.D. because the ALJ failed to apply the Burgess factors and the

ALJ improperly afforded greater weight to the opinions of the consultative examiners.

(Dkt. No. 12 at 13-22.) For the reasons outlined below, the ALJ properly assessed Dr.

Ko’s opinion, properly afforded greater weight to the consultative examiners’ opinions,

and his determinations were supported by substantial evidence.




                                             5
         Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 6 of 17




        The opinion of a treating source will be given controlling weight if it “is well

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2) 1. When assigning less than “controlling weight” to a

treating physician’s opinion, the ALJ must “explicitly consider” the four factors

announced in Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925

F.3d 90, 95 (2d Cir. 2019) (internal quotation marks omitted). Those factors, referred to

as “the Burgess factors,” are “(1) the frequen[cy], length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and (4) whether the

physician is a specialist.” Estrella, 925 F.3d at 95-96 (citation omitted); see 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2).

        A reviewing court should remand for failure to consider explicitly the Burgess

factors unless a searching review of the record shows that the ALJ has provided “good

reasons” for its weight assessment. Estrella, 925 F.3d at 96; see Guerra v. Saul, 778 F.

App'x 75, 77 (2d Cir. 2019) (“While the ALJ here did not always explicitly consider the

Burgess factors when assigning the treating physician’ opinions less than controlling

weight, we nonetheless conclude that the ALJ provided sufficient “good reasons” for the

weight assigned.”).

        On March 19, 2015, Dr. Ko completed a “Mental Health Report” for Niagara

County Department of Social Services. (T. 301.) He indicated Plaintiff suffered from


         1        Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.

                                                    6
           Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 7 of 17




psychotic disorder with paranoid schizophrenia. (Id.) Dr. Ko noted “mild” improvement

since starting treatment. (Id.) Dr. Ko stated Plaintiff needed to be in “intensive

treatment for psychosis and will be unable to work.” (Id.)

       In a treatment notation dated May 12, 2016, Dr. Ko noted Plaintiff was “waiting to

have a hearing for his SSD status and waiting for his student loan to be forgiven,” and

stated Plaintiff was “definitely a candidate for these benefits, and he remains somewhat

regressed . . . but his symptoms are in control and he appears to be at his baseline.”

(T. 422.)

       In September 2017, Dr. Ko completed a medical source statement form. (T. 407-

409.) Dr. Ko indicated Plaintiff suffered from paranoid schizophrenia and listed his

current global assessment of functioning (“GAF”) score as 35. (T. 407.) When asked to

circle the degree of Plaintiff’s restriction of activities of daily living, Dr. Ko circled

“moderate.” (Id.) 2 When asked to circle the degree of Plaintiff’s difficulty in maintaining

social functioning, Dr. Ko circled “marked.” (Id.) Dr. Ko circled “present” under

“deficiencies of concentration, persistence or pace resulting in frequent failure to

complete tasks in a timely manner.” (Id.) When asked if Plaintiff had repeated episodes

of deterioration or decompensation, Dr. Ko answered “yes.” (T. 408.) When asked if

Plaintiff had a documented history of two or more years of inability to function outside of

a highly supportive living situations, Dr. Ko answered “yes.” (Id.) Dr. Ko indicated

Plaintiff was “markedly impaired” or “extremely impaired” in every area of mental work-

related functional abilities. (T. 408-409.)




       2       Dr. Ko could choose between the following options: none, mild, moderate, marked,
extreme. (T. 407.) The terms are not further defined. (Id.)

                                                  7
            Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 8 of 17




        The ALJ afforded Dr. Ko’s September 2017 medical source statement “little

weight.” (T. 24.) Although the ALJ did not explicitly discuss the Burgess factors in his

analysis of Dr. Ko’s opinion, it is clear from the ALJ's decision he considered the

Burgess factors and provided good reasons to support his determination.

        First, the ALJ discussed Dr. Ko’s treatment history with Plaintiff and treatment

notations in great detail. (T. 21-22, 23-24.); see 20 C.F.R. §§ 404.1527(c)(2)(i),

416.927(c)(2)(i). The ALJ considered the timing of Dr. Ko’s opinion, noting the opinion

was dated September 2017, however, the record indicated Plaintiff last received

treatment from the doctor in September 2016. (T. 24.)3 Therefore, although the ALJ did

not explicitly consider Dr. Ko’s status as a treating source, the ALJ’s discussion of the

doctor’s extensive treatment history and dates of treatment indicate the ALJ was aware

of the doctor’s treating status. See Meyer v. Comm'r of Soc. Sec., 794 F. App'x 23 (2d

Cir. 2019) (although ALJ's decision was silent on whether treating source was a

specialist, the ALJ nonetheless gave good reasons for assigning the doctor's opinion

little weight). The ALJ also properly noted Dr. Ko provided a medical source statement

well after his last reported treatment of Plaintiff and therefore, Dr. Ko’s opinion was not

based on a contemporary treatment of Plaintiff.

        Second, the ALJ concluded Dr. Ko’s opined limitations were not supported by,

and inconsistent with, the doctor’s own treatment notations, treatment notations of

Plaintiff’s subsequent provider Wonhoon Park, M.D., and the opinion of consultative




        3         The last treatment note signed by Dr. Ko was dated September 2, 2016. (T. 424.)
Subsequent treatment notations were signed by Wonhoon Park, M.D. (See T. 443.) The year on Dr.
Ko’s opinion is illegible; however, the fax date indicated the form was faxed in 2017. (T. 406-409.)

                                                   8
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 9 of 17




examiner, Kevin Duffy, Psy.D. (T. 24-26); see 20 C.F.R. §§ 404.1527(c)(3)-(4),

416.927(c)(3)-(4).

       The ALJ considered Dr. Ko’s recount of Plaintiff’s long history of schizophrenia

and noncompliance with treatment resulting in inpatient admissions, after which his

condition was stabilized with medication. (T. 21; see T. 303-310, 322-29, 417.)

Treatment records by Dr. Ko, as well as Plaintiff’s subsequent treating source Dr. Park,

repeatedly showed Plaintiff continued to do “very well” with treatment, with continued

good control of his symptoms and stabilization of his condition without evidence of side

effects, bizarre behavior, hallucinations, paranoia, or new stressors. (T. 417, 418, 419,

420, 421, 422, 423, 424, 425, 444.) Despite Plaintiff presenting on several occasions

as somewhat blunted or withdrawn with little initiative or motivation (see e.g., T. 418,

420, 422), as consistent treatment continued, he become more animated and energetic,

engaging more in activities such as household chores, reading the Bible, mowing the

lawn, going to the gym/lifting weights, walking, running, and biking. (T. 419, 421-24,

426, 444.) Indeed, by December 2015, Plaintiff’s mother described him as “almost back

to normal.” (T. 421.) And in May 2016, Plaintiff’s father reported, “except for [Plaintiff’s]

fairly long sleeping hours, he has been doing very well. . . and had not shown any

bizarre or paranoid behavior.” (T. 422.) Plaintiff was also fully compliant with treatment,

particularly with his Prolixin injections, that resulted in symptom improvement to the

extent warranting medication adjustment either tapering or discontinuing medication

with Plaintiff maintaining good remission without any psychotic or acute symptoms, or

disturbing thoughts or perceptions. (T. 417-425, 444.)




                                              9
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 10 of 17




       The ALJ assessed the supportability of Dr. Ko’s assessment with the treating

psychiatrist’s own findings. See 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). As

outlined by the ALJ, Dr. Ko observed no abnormalities upon mental status examinations

on several occasions, which showed no bizarre, irritable, or grossly paranoid demeanor,

relevant speech, a stable, non-depressed mood, “okay” orientation and memory, an

average IQ, and no delusional thinking, mania, violence, or suicide attempt. (T. 22, 418,

419, 421, 422.) Upon Plaintiff’s last visit with Dr. Ko, in September 2016, Plaintiff was

maintaining good remission, doing very well with no psychotic symptoms, and appeared

very stable despite recently discontinuing oral Prolixin. (T. 22, 424.)

       Lastly, the ALJ determined Dr. Ko’s opinion was inconsistent with the medical

opinion provided by Dr. Duffy. (T. 25); see Mongeur v. Heckler, 722 F.2d 1033, 1039

(2d Cir. 1983) (the opinion of a treating physician is not binding if it is contradicted by

substantial evidence, and a consulting physician report may constitute such evidence).

       Based on his examination of Plaintiff, Dr. Duffy opined he was capable of

following and understanding simple tasks independently; may have “some mild to

moderate” difficulties maintaining attention and concentration “at times” able to maintain

a regular schedule; can learn new tasks; can perform complex tasks independently; can

make appropriate decisions; can relate adequately with others; and “may have some

moderate difficulties dealing appropriately with high levels of stress.” (T. 386.)

       Therefore, although the ALJ did not explicitly discuss the Burgess factors in his

evaluation of Dr. Ko’s opinion, the ALJ's adherence to the factors is clear from his

written decision. See Guerra, 778 F. App'x at 77 (“While the ALJ here did not always

explicitly consider the Burgess factors when assigning the treating physician’ opinions



                                              10
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 11 of 17




less than controlling weight, we nonetheless conclude that the ALJ provided sufficient

“good reasons” for the weight assigned.”); see Meyer, 794 F. App'x at 23 (although

ALJ's decision was silent on whether treating source was a specialist, the ALJ

nonetheless gave good reasons for assigning the doctor's opinion little weight).

       Next, Plaintiff argues the ALJ erred in affording more weight to the opinions of

the consultative examiners than Dr. Ko’s opinion. (Dkt. No. at 18-22). Plaintiff

misstates the applicable law. Under the regulations, an “ALJ is entitled to rely on the

opinions of both examining and non-examining State agency medical consultants,

because those consultants are deemed to be qualified experts in the field of social

security disability.” Baszto v. Astrue, 700 F. Supp. 2d 242, 249 (N.D.N.Y. 2010); see 20

C.F.R. §§ 404.1513(c), 404.1527(e), 416.913(c), 416.927(e).

       To be sure, ALJs are cautioned “not to rely heavily on the findings of consultative

physicians after a single examination.” Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir.

2019) (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)) (remanding, noting

one time consultative examination may not constitute substantial evidence). However,

the opinion of a consultative examiner may constitute substantial evidence and even

“override” the opinion of a treating source. Camille v. Colvin, 652 F. App’x 25, 28 (2d

Cir. 2016) (internal citations omitted) (the regulations permit the opinions of non-

examining sources to override the opinions of treating sources provided they are

supported by the evidence in the record); Monette v. Colvin, 654 F. App’x 516 (2d Cir.

2016); Snyder v. Colvin, No. 15-3502, 667 F. App’x 319 (2d Cir. 2016); Frye ex rel. A.O.

v. Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical




                                             11
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 12 of 17




consultant constitutes expert opinion evidence which can be given weight if supported

by medical evidence in the record.”).

       As outlined above, consultative examiner Dr. Duffy conducted an intelligence

evaluation and a psychiatric evaluation. (T. 379-387.) Dr. Duffy opined Plaintiff had no

limitation in his ability to: follow and understand simple instructions; perform simple

tasks independently; perform complex tasks independently; learn new tasks; maintain a

regular schedule; make appropriate decisions; and relate adequately with others. (T.

381-382, 386). Dr. Duffy opined Plaintiff “might have some” mild-to-moderate difficulty

maintaining attention and concentration “at times,” and “might have some” moderate

difficulties dealing appropriately with high levels of stress. (T. 381-382, 386).

       On July 8, 2015, non-examining State agency medical consultant, Dr. V. Reddy

reviewed the record, Plaintiff’s activities of daily living, as well as the findings and

conclusions of consultant Dr. Duffy, and assessed Plaintiff’s severe schizophrenic

disorder did not prevent him from performing simple work. (Tr. 73-79, 83-90).

       The ALJ stated he considered the consultative examiner’s opinions and afforded

the opinions “moderate weight.” (T. 25-26.) The ALJ concluded Dr. Reddy’s opinion

was “fully consistent with the medical evidence” and Dr. Duffy’s opinion was “mostly

consistent with the medical evidence.” (T. 25.) The ALJ concluded the doctors’

opinions were consistent with Dr. Duffy’s intellectual testing and objective examination

findings. (Id.) The ALJ further concluded the doctors’ opinions were consistent with

evidence in the record of improvement with medication and treatment, specifically the

observations of Dr. Park. (T. 25-26.) Lastly, the ALJ concluded the opinions were

consistent with Plaintiff’s self-reports of improvement and daily activities. (T. 26.)



                                              12
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 13 of 17




       Overall, the ALJ did not commit legal error in affording more weight to the

consultative examiners’ opinions over that of the treating source. The ALJ properly

weighed all of the opinion evidence in the record and the ALJ’s determinations were

supported by substantial evidence.

       B.     Development of the Record

       Plaintiff argues the ALJ failed to develop a complete record because he failed to

obtain counseling records from Niagara Falls Memorial Medical Center (“Niagara”).

(Dkt. No. 12 at 22-26.) For the reasons outlined below, the ALJ fulfilled his duty to

develop the record.

       It is well-established Second Circuit law that “the ALJ, unlike a judge in a trial,

must himself affirmatively develop the record in light of the essentially non-adversarial

nature of a benefits proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(internal quotation and citations omitted). The ALJ must fulfill this duty “even when the

claimant is represented by counsel.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996).

       To discharge the duty, the ALJ will develop a complete medical history “for at

least the 12 months preceding the month in which [Plaintiff] file[s] [his] application.” 20

C.F.R. §§ 404.1512(d), 416.912(d). An ALJ will “make every reasonable effort to help

[the plaintiff] get medical reports from [his] own medical sources.” Id. Every reasonable

effort is defined in the regulations as “an initial request for evidence from [the] medical

source and, at any time between 10 and 20 calendar days after the initial request, if the

evidence has not been received, [the ALJ] will make one followup request to obtain the

medical evidence necessary to make a determination.” Id. at §§ 404.1512(d)(1),

416.912(d)(1). Further, the ALJ’s “obligation is lessened where, as here, the claimant is



                                             13
        Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 14 of 17




represented by counsel who makes insufficient efforts to incorporate earlier records,

and, in any event, we find nothing in the record that would have given the

Commissioner reason for such a belief.” Bushey v. Colvin, 607 F. App'x 114, 115-116

(2d Cir. 2015).

       During Plaintiff’s October 2017 hearing, the ALJ inquired where Plaintiff received

mental health counseling. (T. 42.) Plaintiff indicated he saw “Katelyn” for counseling at

Niagara once a month since April of 2015. (Id.) The ALJ noted the record did not

contain counseling records from Niagara. (Id.) Plaintiff’s counsel informed the ALJ his

office requested records from Niagara and such records were submitted. (Id.) The ALJ

requested that Plaintiff’s counsel follow up with Niagara regarding monthly counseling

visits. (T. 42.)

       During follow up questioning by the ALJ, Plaintiff clarified he did not see any

providers at Niagara between November 2016 and August 2017. (T. 45.) Indeed, in

response for records from July 2015 to August 2017, Niagara indicated there were no

records for the treatment dates. (T. 428, 431.) The ALJ stated he would hold the

record open for two weeks for Plaintiff’s counsel to submit any additional records from

Niagara. (T. 44-45.) The ALJ informed counsel if he needed more time to request it.

(T. 45.)

       Here, the ALJ fulfilled his duty to develop. The ALJ recognized a potential gap in

the record and requested counsel obtain any missing records. The day after the

hearing, Plaintiff’s counsel submitted additional records from Niagara containing

treatment notes from Dr. Park dated February 15 and May 10, 2017 (T. 444-445). The

evidence further contained a listing of Plaintiff’s visits at Niagara from November 10,



                                            14
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 15 of 17




2015 through November 21, 3017, including psychotherapy visits, but no actual therapy

or counseling notes or records. (T. 433-434.)

       Plaintiff’s counsel did not indicate any additional records from Niagara were

outstanding. (T. 432.) In letters dated November 14, November 30, December 14, and

December 29, 2017, Plaintiff’s counsel requested an additional two weeks to submit

records from Highgate Medical Group. (T. 295.) Of note, Plaintiff did not request time

to submit additional records from Niagara nor did Plaintiff submit additional records from

either Highgate or Niagara. In a letter dated April 23, 2018, Plaintiff’s counsel requested

a status update of Plaintiff’s case, but did not indicate any records were outstanding.

(T. 299.)

       The record was kept open for more than six months after the hearing, until May

16, 2018, when the ALJ’s decision was issued. (T. 12.) In that six-month period

Plaintiff did not submit addition records except those submitted the day after the

hearing. See Jordan v. Comm'r of Soc. Sec., 142 F. App’x. 542, 543 (2d Cir. 2005)

(finding that ALJ fulfilled his duty to develop the record where “[a]lthough the ALJ did not

contact or obtain records” from treating physician mentioned at hearing, the ALJ held

open the record, plaintiff's counsel did not request assistance from the ALJ in obtaining

the records, and plaintiff's counsel stated that there was nothing further to add to the

record); Myers ex rel. C.N. v. Astrue, 993 F. Supp. 2d 156, 163 (N.D.N.Y. 2012) (ALJ

satisfied duty to develop where plaintiff's counsel “requested and received additional

time to obtain the evidence in question” and then “submitted additional evidence

following the hearing ... which could have led the ALJ reasonably to conclude that no




                                            15
       Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 16 of 17




further records were available or forthcoming”). No additional evidence was submitted

to the AC or this Court. Therefore, the ALJ fulfilled his duty to develop the record.

       Overall, the ALJ has the duty to evaluate conflicts in the evidence. See 20

C.F.R. §§ 404.1567(c)(i), 416.927(c)(i); Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5,

7 (2d Cir. 2017) (“Genuine conflicts in the medical evidence are for the Commissioner to

resolve.”) (quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)). Plaintiff may

disagree with the ALJ's conclusion; however, the Court must “defer to the

Commissioner's resolution of conflicting evidence” and reject the ALJ's findings “only if a

reasonable factfinder would have to conclude otherwise.” Morris v. Berryhill, 721 F.

App’x 29 (2d Cir. 2018) (internal citations and quotations omitted); Krull v. Colvin, 669 F.

App'x 31 (2d Cir. 2016) (the deferential standard of review prevents a court from

reweighing evidence). If substantial record evidence supports the ALJ’s determination

of the facts, the Court must defer to the ALJ’s decision. See Davila-Marrero v. Apfel, 4

F. App'x 45, 46 (2d Cir. 2001) (citing Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir.

1990)). As the Supreme Court stated, “whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill,

139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is GRANTED; and it is further




                                             16
          Case 1:19-cv-00854-WBC Document 16 Filed 01/13/21 Page 17 of 17




          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:           January 13, 2021




                                            17
